Case 6:20-cr-00001-JCB-KNM Document 36 Filed 07/23/21 Page 1 of 1 PageID #: 115




                                      No. 6:20-cr-00001

                                 United States of America
                                            v.
                                     Tracy Truelove


                                          ORDER

                    This criminal action was referred to United States Mag-
                istrate Judge John D. Love pursuant to 28 U.S.C.
                § 636(b)(3). The magistrate judge held a final revocation
                hearing on July 20, 2021, and issued a report recommending
                that the defendant’s term of supervised release should be re-
                voked. Defendant waived his right to object to the report,
                agreed to the revocation of his supervised release, agreed to
                the sentence below, and waived his right to be present for
                sentencing. Doc. 34.
                    Having reviewed the magistrate judge’s report, and being
                satisfied that it contains no clear error, the court accepts its
                findings and recommendation. The court orders that the de-
                fendant be sentenced to a period of 17 months’ imprisonment
                with no supervised release to follow. The court recommends
                that defendant serve his sentence at FCI El Reno, Oklahoma,
                if available, and that defendant receive drug treatment, if
                available.
                                           So ordered by the court on July 23, 2021.



                                                   J. C AMPBELL B ARKER
                                                  United States District Judge
